The writ of mandamus is sought to compel the auditor general to issue his warrant on the State treasurer in favor of the Michigan Agricultural College for $75,000. The State administrative board is made a party defendant for the reason that the auditor general refuses to issue said warrant because said board has directed him not to do so.
This proceeding calls for a construction of Act No. 308, Pub. Acts 1923, which reads:
"For carrying on the co-operative agricultural extension work under the provisions of an act of congress approved May eight, nineteen hundred fourteen, entitled 'An act to provide for co-operative extension work between the agricultural colleges for the several States receiving the benefits of an act of congress approved July two, eighteen hundred sixty-two, and acts supplementary thereto, and the United States department of agriculture,' and such other extension work as the State board of agriculture may designate, the sum of *Page 419 
                                  For Fiscal       For Fiscal
                                    Year             Year
                                  1923-1924       1924-1925
  Annual appropriation for ex-
    tension work ................ $150,000.00      $150,000.00
  Special fund for research work.   35,000.00        35,000.00
  Horticultural building including
    green house and equipment. ..  200,000.00       200,000.00
  Extensions and additions to
    power house and equipment ...   75,000.00        75,000.00
  Farm and miscellaneous build-
    ings and incidental additions
    to buildings ................   50,000.00        50,000.00
  Hospital ......................   50,000.00
                                  ___________      ____________
      Totals ...................  $560,000.00      $510,000.00

"Each of said amounts shall be used solely for the specific purposes herein stated, subject to the general supervisory control of the State administrative board."
The act of congress mentioned is known as the Smith-Lever act (38 U.S. Stat. p. 372; 3 Fed. Stat. Ann. [2d Ed.] at page 108). By this act the Federal government appropriated moneys, —
"1. To aid in diffusing among the people of the United States useful and practical information on subjects relating to agriculture and home economics and to inaugurate in each State agricultural extension work to be carried on by the agricultural or land grant colleges, in co-operation with the United States department of agriculture. * * *
"2. The contemplated co-operative extension work to consist of instruction and practical demonstrations in agriculture and home economics to persons not attending or residing in said colleges. This work to be carried on in such manner as may be mutually agreed upon by the United States secretary of agriculture and the agricultural college receiving the benefit of the act. * * *
"3. Before any college receives its share of the Federal appropriation each year, plans for the work to be carried on under this act to be submitted by the *Page 420 
proper officials of each college and approved by the secretary of agriculture.
"4. With the exception of the $10,000 preliminary appropriation above referred to, no payment to be made of Federal funds to any State until an equal sum has been appropriated for such year by the legislature of such State or until it has been provided by the State, county, college, local authority or from individual contributions within the State for the maintenance of the co-operative agricultural extension work provided for in the act."
By Act No. 65, Pub. Acts 1915 (1 Comp. Laws 1915, § 1272), the Michigan legislature accepted the offer made in the Smith-Lever act, "under the terms and conditions expressed in said act."
Section 2 of said act provides:
"The moneys derived by authority of said act shall be exclusively used in support of co-operative agricultural extension work, to be carried on by Michigan Agricultural College, and the secretary of the State board of agriculture is hereby designated as the officer to whom such funds should be paid."
An agreement was made between the Agricultural College and the United States department of agriculture regarding the conduct of said co-operative extension work. It will not be necessary to quote the details of this agreement. In it the parties mutually agreed:
"(a) That all co-operative extension work be planned under the joint supervision of the director of extension work of the college, subject to the approval of the president of the college and the agriculturist in charge of demonstration work for the United States department of agriculture, and subject to the approval of the secretary of agriculture or his representative, and that the approved plans for such extension work in Michigan should be executed through the extension division of said college in accordance with the terms of so-called individual projects agreements. *Page 421 
"(b) That all co-operative extension work agents in Michigan, under this and subsequent agreements, be joint representatives of the college and the United States department of agriculture, unless otherwise expressly provided, and that such co-operation be plainly set forth in all literature issued either by the college or said department of agriculture.
"(c) That the plans for use of Smith-Lever funds be made by the extension division of the college, but subject to the approval of the secretary of agriculture, and when so approved, be executed by the extension division of the college.
"(d) That headquarters of the Michigan organization shall be the Michigan Agricultural College."
A director was appointed by the plaintiff as director of extension work and his appointment was approved by the United States secretary of agriculture and he is now acting in that capacity.
Differences arose between the plaintiff and the State administrative board, which resulted, as before stated, in the auditor general refusing to issue his warrant for any part of the $150,000 appropriated by Act No. 308, Pub. Acts 1923.
The refusal of the defendant to turn over the money is based upon the provision of Act No. 308, Pub. Acts 1923, which reads:
"Each of said amounts shall be used solely for the specific purposes herein stated, subject to the general supervisory control of the State administrative board."
Article 11 of the Constitution of Michigan reads in part:
"SEC. 7. * * * The members thus elected and their successors in office shall be a body corporate to be known as 'The State Board of Agriculture.'
"SEC. 8. * * * The board shall have the general supervision of the college, and the direction and control of all agricultural college funds." * * *
Act No. 269, Pub. Acts 1909 (1 Comp. Laws 1915, § 1233 etseq.), reads in part: *Page 422 
"SEC. 2. The government of the Michigan Agricultural College shall be vested in the State board of agriculture.
"SEC. 6. * * * The State board of agriculture shall have the general supervision of the Michigan Agricultural College; * * * of all appropriations made by the State or by congress for the support of said college, or for the support of the experiment station or any sub-station, or for any other purpose for which said college is created. * * *
"SEC. 7. The board shall fix the salary of the president, professors and employees, and shall prescribe their respective duties. * * *
"SEC. 9. The board shall direct the disposition of any moneys appropriated by the legislature or by congress for the Agricultural College." * * *
These provisions of the Constitution and the statute of the State were in force when Act No. 308, Pub. Acts 1923, was enacted, and, it may be safely assumed, were known to the legislature.
We deem it unnecessary to go into a discussion of the question of how far the legislature may go in granting authority to the administrative board to take part in the management of the affairs of the Agricultural College, in view of the constitutional provision we have quoted. Nor do we think we are called upon to say just what was meant by the use of the words "subject to the general supervisory control of the State administrative board." The legislature made a definite appropriation to carry out extension work under the provisions of the Smith-Lever act, "and such other extension work as the State board of agriculture may designate." The language "subject to the general supervisory control of the State administrative board," given in the concluding portion of the act, did not give the board the right to withhold the appropriation.
The writ will issue as prayed, but without costs.